Citation Nr: 1139768	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, to include as secondary to service-connected diabetes mellitus or as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board denied the Veteran's claim in a decision issued in December 2009, and the Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court), who granted a Joint Motion for Remand in an Order issued in July 2010.  The Board's December 2009 decision was thereby vacated, and the Board remanded the Veteran's claim in compliance with the mandates of the Joint Motion in November 2010.  After completion of the requested development, the Veteran's claim was readjudicated, as reflected by a July 2011 supplemental statement of the case.  Because the benefit sought remains denied, the Veteran's claim has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran was not diagnosed with cirrhosis of the liver for approximately 35 years after service, and no liver abnormalities were noted during service.

2.  The more probative medical opinion of record fail to link the Veteran's cirrhosis of the liver to service, his presumed in-service herbicide exposure, or his service-connected diabetes mellitus.

3.  Cirrhosis of the liver is not among the list of enumerated diseases for which presumptive service connection due to herbicide exposure is available.

CONCLUSION OF LAW

The criteria for service connection for cirrhosis of the liver have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

VA's notice requirements were satisfied by a letter issued in by a January 2006 letter, which advised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection as secondary to a service-connected disability.  This notice was provided to the Veteran prior to the initial adjudication of his claim.  Additionally, a March 2006 letter apprised the Veteran of how VA establishes disability ratings and effective dates, and the June 2008 statement of the case enumerated the list of diseases eligible for presumptive service connection based on herbicide exposure.  The Veteran's claim was subsequently readjudicated, as reflected by a July 2011 supplemental statement of the case, thereby rendering any errors regarding the content or timing of the notice harmless.  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Veteran's service, VA, and private treatment records have been obtained, including the private treatment records that the Board was instructed to request in the parties' Joint Motion.  Moreover, the Veteran has not identified any records as relevant that have not been obtained.  Additionally, the Veteran and his spouse testified at a hearing before the undersigned Veteran's Law Judge, and the Veteran was afforded a VA examination and two medical opinions addressing the etiology of his cirrhosis of the liver.  The Board finds that the examination and related medical opinions are sufficient for VA adjudicatory purposes, as they include consideration of the relevant medical evidence of record and are supported by sufficient rationales.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Through his submitted statements and Board hearing testimony, the Veteran contends that his currently-diagnosed cirrhosis of the liver is either attributable to his herbicide exposure during his Vietnam service or is secondary to his service-connected diabetes mellitus.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2011). 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a) (2011).

The Veteran's service treatment records contain no references to, complaints of, or treatment for any liver condition while in service, and no liver abnormalities were noted on the Veteran's separation examination report.

The Veteran was first diagnosed with cirrhosis of the liver in December 2005 and underwent a liver transplant in July 2007, as reflected by letters and treatment records from his private physicians.  

The Veteran underwent a VA examination in June 2006, which included an assessment of the Veteran's liver condition and an opinion regarding its relationship to his service-connected diabetes mellitus.  After examining the Veteran and reviewing his medical records, the examiner diagnosed the Veteran with cirrhosis of the liver with iron overload.  However, the examiner opined that it was less likely than not that the Veteran's cirrhosis of the liver was attributable to his service-connected diabetes mellitus, citing the short period of time that the Veteran had been diagnosed with diabetes mellitus at the time of the examination (approximately one year), as well as the short period of time (approximately one year) between the Veteran's initial diabetes mellitus diagnosis and his diagnosis of cirrhosis of the liver.  The examiner noted that the medical records available for his review failed to indicate that the Veteran had nonalcoholic steatohepatitis (NASH), although noting that NASH is associated with diabetes mellitus and that NASH can lead to cirrhosis.  However, the examiner found another potential cause of the Veteran's cirrhosis, his elevated iron stores.

A July 2007 letter from the Veteran's private surgeon also includes the surgeon's statement that he is uncertain of the cause of the Veteran's cirrhosis, noting the Veteran's negative history for alcohol abuse or hepatitis.  However, he stated that the Veteran's previous diagnosis of hemochromatosis (a disorder involving retention of elevated iron stores) was incorrect, as a pathological examination of the Veteran's liver found no evidence of hemochromatosis.  The Veteran's subsequent private treatment records reflect an assessment that the Veteran's cirrhosis of the liver is associated with NASH.

A second VA medical opinion regarding the etiology of the Veteran's cirrhosis of the liver was obtained in June 2011, to include consideration of the private treatment records obtained pursuant to the Board's Remand instructions.  After reviewing the Veteran's claims file, including these recently obtained treatment records, the VA physician opined that it was less likely than not that the Veteran's cirrhosis of the liver, status post liver transplant, is related to his service, including his presumed exposure to herbicides during service, or to his service-connected diabetes mellitus.  In support of this opinion, the examiner stated that based on the private and VA treatment of record, the etiology of the Veteran's cirrhosis of the liver was not related to hemachromatosis, as was possibly indicated by the Veteran's initial blood serology results.  Rather, the physician stated that the Veteran's cirrhosis is caused by NASH, as indicated by his recent VA and private treatment records.  The physician opined that the Veteran developed NASH as the result of his obesity, as obesity is the primary risk factor for developing NASH.  Moreover, he opined that there was no evidence in the Veteran's service treatment records suggesting that his NASH began during service.  The examiner further stated that NASH and cirrhosis were unrelated to herbicide exposure and thus have not been deemed eligible for presumptive service connection.  Furthermore, he stated that diabetes mellitus does not cause NASH or cirrhosis of the liver, but rather progresses in parallel with obesity and NASH.

At the outset, the Board finds that the 2006 VA medical opinion and the 2007 private surgeon's letter to be less probative than the June 2011 medical opinion.  The 2006 VA medical opinion was based on an incomplete record, as the medical evidence available to the examiner indicated reflect that the Veteran's liver disorder was attributable to his elevated iron stores, an assessment rebutted by the 2007 letter from the Veteran's private surgeon.  Moreover, while the Veteran's liver transplant surgeon stated in 2007 that the etiology of the Veteran's cirrhosis is unknown, a 2011 VA medical opinion stated that the Veteran's current treatment records reflect that his cirrhosis has been definitively linked to NASH.  This etiology is also reflected in recent medical treatment records.  Thus, as the 2006 VA medical opinion and 2007 letter from the Veteran's private surgeon were rendered before relevant medical evidence was obtained, they should be afforded little probative value.  Conversely, the 2011 VA medical opinion was rendered after a review of recently obtained relevant treatment records, and it is also supported by a sufficient rationale.  Accordingly, the Board finds that it should be afforded great probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

First addressing the issue of direct service connection, the Veteran had no liver ailments documented in service, and he was first diagnosed with cirrhosis of the liver in December 2005, approximately 35 years after his discharge from service. The Board notes that the absence of medical treatment for the claimed condition for many years after service preponderates against service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  

This chronology is consistent with the 2011 VA medical opinion failing to relate the Veteran's cirrhosis to service, which instead links the Veteran's cirrhosis to obesity-related (and nonservice-related) NASH.  The Board further notes that neither the Veteran's NASH nor his obesity are reflected to have developed in service.  The Veteran's body weight was recorded as 170 pounds on separation from service and as 208 pounds in a May 2011 VA treatment record.  (The Veteran's weight was noted as 216 pounds in January 2007 VA treatment records, before he was noted to have lost body weight after undergoing his July 2007 liver transplant).  Thus, the evidence fails to support a finding that the Veteran's cirrhosis of the liver either began in service or is attributable to service.  Therefore, direct service connection is not warranted.

Turning next to the Veteran's contention that his cirrhosis of the liver is attributable to his service-connected diabetes mellitus, the 2011 VA medical opinion fails to link the Veteran's cirrhosis of the liver to his diabetes mellitus, stating that the Veteran's cirrhosis was attributable to his NASH, and that diabetes mellitus does not cause NASH.  Rather, he stated that diabetes mellitus worsens with obesity and therefore progresses in parallel with NASH, indicating that both diseases are aggravated by obesity and not otherwise interrelated.  (As an aside, the Board notes that this statement indicating that diabetes mellitus and NASH are both linked to obesity, and therefore both aggravated by progressing obesity, is not inconsistent with the 2006 VA medical examiner's statement that NASH is a disease often associated (comorbid) with diabetes mellitus.)  In sum, as the more probative medical opinion fails to link the Veteran's cirrhosis of the liver to his service-connected diabetes mellitus, a basis for granting secondary service connection has not been presented.

With regard to the Veteran's contention that his cirrhosis of the liver is attributable to his Agent Orange exposure, the Board observes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore (referred to as brown water) and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2011).  Because the Veteran's DD Form 214 reflects his service in the Republic of Vietnam, his exposure to herbicides is presumed.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2011).   

As the Veteran's cirrhosis of the liver is not among the diseases for which presumptive service connection due to herbicide exposure is available, the Veteran is not entitled to service connection on this basis, as well.  Moreover, the 2011 VA medical opinion also failed to link the Veteran's cirrhosis of the liver to presumed in-service herbicide exposure.  Thus, a medical basis for granting service connection based on this theory of entitlement has not been presented.

The Board specifically acknowledges its consideration of the Veteran's lay statements asserting that his cirrhosis of the liver must be attributable to his herbicide exposure, as the etiology of his cirrhosis is unclear and his assertion that he has no known risk factors (such as alcohol abuse) for developing this condition.  The Veteran essentially contends that given the lack of any known etiology of his cirrhosis, coupled with the fact that not all of the effects of herbicide exposure are known, his cirrhosis of the liver must be attributable to his herbicide exposure.  While the Board acknowledges its consideration of the Veteran's theory, the Veteran is not competent, as a lay person, to attribute his cirrhosis of the liver to any event in service, and the medical opinions of record do not suggest such a link.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  The 2011 VA medical opinion failed to relate the Veteran's cirrhosis to his presumed in-service herbicide exposure, and the letter from the Veteran's liver transplant surgeon states that the Veteran's belief that his cirrhosis is due to herbicide exposure cannot be verified.  Furthermore, the 2011 VA medical opinion, which was rendered after reviewing the Veteran's recent medical treatment records, states that the etiology of the Veteran's cirrhosis of the liver is indeed known, and that he developed the disease due to NASH, which in turn is related to his obesity.

As the more probative medical evidence of record fails to relate the Veteran's cirrhosis of the liver to service, his service-connected diabetes mellitus, or to herbicide exposure, and as cirrhosis of the liver is not one of the diseases for which presumptive service connection based on herbicide exposure is available, a basis upon which to grant service connection has not been presented.  Therefore, the Veteran's appeal is denied.


ORDER

Service connection for cirrhosis of the liver, to include as secondary to diabetes mellitus or herbicide exposure, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


